18-11720-mew   Doc 66   Filed 12/09/19 Entered 12/09/19 19:35:34   Main Document
                                     Pg 1 of 6
18-11720-mew   Doc 66   Filed 12/09/19 Entered 12/09/19 19:35:34   Main Document
                                     Pg 2 of 6
18-11720-mew   Doc 66   Filed 12/09/19 Entered 12/09/19 19:35:34   Main Document
                                     Pg 3 of 6
18-11720-mew   Doc 66   Filed 12/09/19 Entered 12/09/19 19:35:34   Main Document
                                     Pg 4 of 6
18-11720-mew   Doc 66   Filed 12/09/19 Entered 12/09/19 19:35:34   Main Document
                                     Pg 5 of 6
18-11720-mew   Doc 66   Filed 12/09/19 Entered 12/09/19 19:35:34   Main Document
                                     Pg 6 of 6
